Title: From John Adams to United States Congress, 3 July 1797
From: Adams, John
To: United States Congress


Confidential
Gentlemen of the Senate and Gentlemen of the House of Representatives3 July 1797


The whole of the Intelligence, which has for sometime past been received from abroad, The Correspondences between this Government and the Ministers of the belligerent Powers residing here, and the Advices from the Officers of the United States civil and military, upon the Frontiers, all conspire to shew, in a very strong Light the critical Situation of our Country. That Congress might be enabled to form a more perfect Judgment of it, and of the measures necessary to be taken, I have directed the proper officers to prepare Such collections of Extracts from the public Correspondences, as might afford the clearest Information. The Reports made to me, from the Secretary of State and the Secretary at War, with a Collection of Documents from each of them, are now communicated to both Houses of Congress. I have desired that the Message, Reports and Documents may be considered as Confidential, merely that the Members of both Houses of Congress may be apprized of their Contents, before they should be made public. As soon as the two Houses shall have heard them, I Shall Submit to their discretion, the publication of the whole or any Such parts of them as they shall judge necessary or expedient for the public Good.

John Adams